
	

115 SJ 19 PCS: Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the rule submitted by the Bureau of Consumer Financial Protection relating to prepaid accounts under the Electronic Fund Transfer Act and the Truth in Lending Act.
U.S. Senate
2017-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIA
		Calendar No. 28115th CONGRESS
		1st Session
		S. J. RES. 19
		IN THE SENATE OF THE UNITED STATES
		
			February 1, 2017
			Mr. Perdue (for himself, Mr. Cotton, Mr. Isakson, Mr. Johnson, Mr. Lankford, Mr. Lee, Mr. Rounds, Mr. Enzi, Mr. Kennedy, Mr. Flake, Mr. McCain, and Mr. Cruz) introduced the following joint resolution; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		March 30, 2017Committee discharged, by petition, pursuant to 5 U.S.C. 802(c), and placed on the calendarJOINT RESOLUTION
		Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the rule
			 submitted by the Bureau of Consumer Financial Protection relating to
			 prepaid accounts under the Electronic Fund Transfer Act and the Truth in
			 Lending Act.
	
	
 That Congress disapproves the rule submitted by the Bureau of Consumer Financial Protection relating to prepaid accounts under the Electronic Fund Transfer Act (15 U.S.C. 1693 et seq.) and the Truth in Lending Act (15 U.S.C. 1601 et seq.) (81 Fed. Reg. 83934 (November 22, 2016)), and such rule shall have no force or effect.
		
	March 30, 2017Committee discharged, by petition, pursuant to 5 U.S.C. 802(c), and placed on the calendar